IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 02-40209
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DENNIS JIMENEZ-AGUILERA,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. L-01-CR-949
                       --------------------
                         February 20, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Dennis Jimenez-Aguilera (Jimenez) appeals from his guilty

plea conviction and sentence for being an alien unlawfully found

in the United States after deportation, in violation of 8 U.S.C.

§ 1326(a), (b)(2).   For the first time on appeal, Jimenez argues

that although he consented to have his guilty plea hearing

conducted by a magistrate judge, his plea and sentence are

invalid because the magistrate judge lacked jurisdiction to

conduct the guilty plea proceeding in the absence of an order of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-40209
                                 -2-

referral by the district court.   Because Jimenez did not object

in the district court to the magistrate judge’s exercise of

authority, he waived his right to raise the procedural defect in

his guilty plea proceeding as a basis for relief.    United States

v. Bolivar-Munoz, 313 F.3d 253, 256-57 (5th Cir. 2002).

     Jimenez contends that his indictment was unconstitutional

because it lacked an allegation that he acted with general

intent.   Jimenez raises this issue only to preserve it for

possible Supreme Court review.    Even if his guilty plea did not

waive the issue, see United States v. Cotton, 122 S. Ct. 1781,

1785-87 (2002), his argument is foreclosed by this court’s

precedent in United States v. Guzman-Ocampo, 236 F.3d 233, 237-39

& n.13 (5th Cir. 2000), and United States v. Berrios-Centeno,

250 F.3d 294, 299-300 (5th Cir.), cert. denied, 534 U.S. 928

(2001).   Jimenez argues that the felony conviction that resulted

in his increased sentence under 8 U.S.C. § 1326(b)(2) was an

element of the offense that should have been charged in the

indictment.   He acknowledges that his argument is foreclosed by

the Supreme Court’s decision in Almendarez-Torres v. United

States, 523 U.S. 224 (1998), but he seeks to preserve the issue

for Supreme Court review in the light of Apprendi v. New Jersey,

530 U.S. 466, 490 (2000).   Apprendi did not overrule Almendarez-

Torres.   Apprendi, 530 U.S. at 489-90, 496; United States v.

Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).

     The judgment of the district court is AFFIRMED.

     AFFIRMED.